Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 13, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on April 13, 2021. Claims 1-20 are pending and have been examined. 

Response to Amendment
The amendment filed on April 13, 2021 has been entered. Claims 1, 10, 15, 16, 19 and 20 were amended, and no claims were added or canceled in the amendment. 
The previous objections to claims 16 and 20 are withdrawn in view of the April 13, 2021 amendment. However, as documented below, an objection to dependent claim 12 remains.

Response to Arguments
Applicant's arguments filed April 13, 2021 with respect to the objections to claims 16 and 20 have been fully considered and are persuasive. However, as documented below, an objection to claim 12 remains.
Applicant's arguments filed April 13, 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(b) and 103 discussed below.
With reference to amended claim 1, Applicant asserts “Sakaguchi in view of Jin does not teach or suggest ‘selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation that is performed via splitting nodes’, as recited in exemplary claim 1.” (applicant’s remarks, page 7, emphasis in original).
With reference to embodiments disclosed in Applicant’s specification, Applicant further asserts “The cited art, even if combined, does not teach or suggest splitting of the nodes via a selective application. For example, Jin mentions ‘splitting’ but in a different context and not for splitting the critical N-MR splits the H-1 neuron into a first neuron H-1a and a second neuron H-1b which are run and checked via a coalescer 408 for a fault-tolerant output.” (applicant’s remarks, page 8, emphasis in original).
Accordingly, applicant appears to argue that the newly presented claim limitation that was added to each of independent claims 1, 15 and 19 in the amendment filed on 
First, as discussed in the section 112(b) rejections below, regarding the recitations of “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation that is performed via splitting nodes” in amended claims 1, 15 and 19, is unclear what is action is being modified by the term “that is performed via splitting nodes”. For instance, it is unclear whether the recited “selectively replicating”, “selective N modular redundancy (N-MR)”, or “a predetermined computation” is what “is performed via splitting nodes”. Paragraph 27 of applicant’s specification discloses that “the critical N-MR splits the H-1 neuron into a first neuron H-1a and a second neuron H-1b which are run and checked via a coalescer 408 for a fault-tolerant output In other words, the critical neuron (H-1) is split into two neurons (i.e., dual modular redundancy or N-MR with N == 2). Such splitting into two nodes produces a more fault-tolerant system.” As noted below, this is the only mention of any neuron or node “split” in the present specification. As detailed below, “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation that is performed via splitting nodes” is being interpreted as neural network replication that employs either a checker neural network or N modular redundancy for splitting or replicating any neuron or node of the neural network.
Second, regarding applicant’s argument that the newly presented claim limitation that was added to each of claims 1, 15 and 19 in the amendment filed on April 13, 2021, that is performed via splitting nodes” is not taught by the combination of Sakaguchi and Jin (applicant’s remarks pages 7-8), the examiner disagrees in view of newly cited reference non-patent literature Schuyler, Eldridge and Joshi, Ajay ("Exploiting hidden layer modular redundancy for fault-tolerance in neural network accelerators." (2015): 1-12, hereinafter “Schuyler”). The examiner points applicant to the below discussion of Sakaguchi, Jin and Schulyer.
Regarding the feature “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation” recited in amended claims 1, 15 and 19, as discussed in the previous office action and below, paragraph 19 of applicant’s specification discloses that “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the broadest reasonable interpretation (BRI), is using any small neural network checker or checker neural network. 
With regard to the above-noted feature, the examiner points to paragraphs 30 and 146 of Sakaguchi which disclose that “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability] and “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, 
With continued reference to the above-noted feature, the examiner further points to paragraphs 35, 37, 80-81, 129 and 179 of Sakaguchi, which disclose “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations] and “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as multiplexing (redundancy) is possible, multiplexing (redundancy) is not restricted to triplexing but other modes of multiplexing (redundancy) can be adopted, for example, by raising the multiplicity.” [i.e., 3 or other modes, selective N modular redundancy].
Regarding the limitation “selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation” recited in amended claims 1, 15 and 19, the examiner points to pages 29, 55, 167 and 201 of Jin, 
With continued reference to the above-noted limitation, the examiner additionally points to pages 55, 57 and 59 of Jin which disclose that “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results” and “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network]. The examiner also points to pages 28, 84, 137 and 169 of Jin, which disclose “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the 
	With regard to the “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes” limitation added to claims 1, 15 and 19, the examiner points to FIGs. N-MR-1-3 on page 5 of Schuyler, which depict an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11 of Schuyler, which disclose “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR] and “N-MR is a preliminary step to leverage the potential for fault-tolerance in neural networks … Splitting important neurons … Run-time splitting of important nodes” [i.e., selective replication of important neurons/nodes by employing N-MR that is performed via splitting neurons/nodes].
Moreover, as discussed in detail below, the combination of Sakaguchi, Jin and Schuyler (i.e., Sakaguchi in view of Jin and further in view of Schuyler) teaches the limitations of amended independent claims 1, 15 and 19. Further, as also discussed in detail below, the combination of Sakaguchi, Jin and Schuyler teaches the limitations of dependent claims 2-14, 16-18 and 20. 

Claim Objections
Claim 12 is objected to because of the following informalities:	
As noted in the Advisory Action issued April 6, 2021, in the last line of claim 12, the recitation of “an output of the two neurons is be combined via a coalescer to check for a fault” is grammatically incorrect and appears to be missing the word “to” between “is” and “be”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of amended independent claims 1, 15 and 19 recite “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation that is performed via splitting nodes” (see, e.g., lines 3-5 of claim 1). In these claims, is unclear what is action is being modified by the newly-added term “that is performed via splitting nodes”. In particular, it is unclear whether the recited “selectively replicating”, “selective N modular redundancy (N-MR)”, or “a predetermined computation” is what “is performed via splitting nodes”. Paragraph 27 of applicant’s specification discloses that “the critical N-MR splits the H-1 neuron into a first neuron H-1a and a second neuron H-1b which one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation that is performed via splitting nodes” as neural network replication that uses/employs either a checker neural network or N modular redundancy, such as dual modular redundancy, that is performed by splitting or replicating any neuron or node of the neural network. Appropriate correction is required.
The term "a complete neural network" in claim 10 is a relative term which renders this claim indefinite. The term “a complete neural network" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(II) provides the following, “A claim may be rendered indefinite by reference to an object that is variable.”
In particular, it is unclear what metrics are used for ascertaining the requisite degree of completeness in the term "a complete neural network” in the phrase "a level of a complete neural network". Applicant’s specification includes a single reference to “a complete neural network” (See, e.g., paragraph 2 that merely repeats the claim language). This is the sole mention in applicant’s specification of “a complete neural network”. However, the specification fails to explicitly define what is meant by the 
Also, claims 11-13 which respectively depend from claim 10, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 10.
Additionally, claims 1-14, 16-18 and 20 which depend from claims 1, 15 and 19, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 1, 15 and 19.

EXAMINER’S NOTE: As indicated in a prior Office Action, Claim 19 is directed to a "computer program product for N modular redundancy (N-MR) for neural networks, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer". According to the original specification of the applicant, the utilization computer-readable storage medium is limited to non-transitory machine readable media 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2019/0130245 A1, hereinafter “Sakaguchi”) in view of non-patent literature Jin (“Autonomously Reconfigurable Artificial Neural Network on a Chip”, Diss. University of Pittsburgh, 2010: i-230”, hereinafter “Jin”) and further in view of non-patent literature Schuyler, Eldridge and Joshi, Ajay ("Exploiting hidden layer modular redundancy for fault-tolerance in neural network accelerators." (2015): 1-12, hereinafter “Schuyler”). Based upon the earlier publication date of the Schuyler reference, January 30, 2015, which is before the effective filing date of this application, i.e., November 8, 2017, it constitutes prior art under 35 U.S.C. 102(a)(1). Also, while the applied Schuyler reference is co-authored by an inventor of the instant application, Eldridge Schuyler, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Ajay Joshi, who is not named as an inventor of the instant application. See  
With respect to claim 1, Sakaguchi discloses the invention as claimed including a computer-implemented N modular redundancy (N-MR) method for neural networks (see, e.g., paragraphs 30, 35, 47 and 181, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed” [i.e., a 3/N modular redundancy technique/method for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “an arithmetic operation method for a neural network” [i.e., a method for neural networks], “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer.” [i.e., a computer-implemented method]), the method comprising:
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations], “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as multiplexing (redundancy) is possible, multiplexing (redundancy) is not restricted to triplexing but other modes of multiplexing (redundancy) can be adopted, for example, by raising the multiplicity.” [i.e., 3 or other modes, selective N modular redundancy]) ... ; and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation … ; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the broadest reasonable interpretation (BRI), is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network]) … applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred ; and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., execute/use a checker neural network]) on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes.
selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes (as indicated above, this claim limitation has been interpreted as neural network replication that uses/employs either a checker neural network or N modular redundancy that is performed by splitting or replicating any neuron or node of the neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11, “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR], “N-MR is a preliminary step to leverage the potential for fault-tolerance in neural networks … Splitting important neurons … Run-time splitting of important nodes” [i.e., selective replication of important neurons/nodes by employing N-MR that is performed via splitting neurons/nodes]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This 

With respect to independent claim 15, Sakaguchi discloses the invention as claimed including an N modular redundancy (N-MR) system for neural networks (see, e.g., paragraphs 30, 35 and 190, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., a 3/N modular redundancy system for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “a system stands for a collection of a plurality of constituent members (e.g., devices and modules (parts)” [i.e., a system]), said system comprising:
a processor; and a memory (see, e.g., paragraph 183, “In the computer 1000, a central processing unit (CPU) 1001, a read only memory (ROM) 1002, and a random access memory (RAM) 1003 are interconnected through a bus 1004” [i.e., processor and a memory]), the memory storing instructions to cause the processor to perform (see, e.g., paragraphs 113 and 185, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer”, “computer 1000 configured as described above, for example, the aforementioned series of the processes is performed in such a manner that the CPU 1001 loads a program stored in the recording unit 1008 to the RAM 1003 via the input/output interface 1005 and the bus 1004 to execute.” [i.e., software 
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to ; and ...
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation ... ; and
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network]) by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the BRI, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a block/computation to provide output], “Among all of ANN's functionalities, two most important and widely identified tasks are pattern recognition (also known as classification) and regression” [i.e., for neural network nodes and predetermined weights applied to an existing, predetermined functionality/task/computation]); and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as 
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes.
In the same field, analogous art Schuyler teaches selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes (as indicated above, this claim limitation has been interpreted as neural network replication that uses/employs either a checker neural network or N modular redundancy that is performed by splitting or replicating any neuron or node of the neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11, “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR], “N-MR is a preliminary step to leverage the potential for fault-tolerance in neural networks … Splitting important neurons … Run-time splitting of important nodes” [i.e., selective replication of important neurons/nodes by employing N-MR that is performed via splitting neurons/nodes]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).


Regarding claims 10 and 17, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1 and the system of claim 15.
Sakaguchi further discloses selectively applying N-MR at the neuron level (see, e.g., paragraphs 30, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., selectively applying 3/N modular redundancy (3/N-MR) for triplexing/replicating at the module/unit/neuron level], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., at the neuron level]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose determining a criticality of each neuron in the neural network; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron.
In the same field, analogous art Jin teaches determining a criticality of each neuron in the neural network (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., determine criticality/relevance/importance of each neuron/unit in the network]); and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/error higher than a threshold]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).

Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach wherein the selective N modular redundancy (N-MR) is applied at a level of a complete neural network.
In the same field, analogous art Schuyler teaches wherein the selective N modular redundancy (N-MR) is applied at a level of a complete neural network (as indicated above, “a level of a complete neural network” has been interpreted as any level or layer of a neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 11, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 10.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output.
In the same field, analogous art Jin teaches wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones … 

Regarding claim 12, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 10.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the critical neuron is split into two neurons and an output of the two neurons is be combined via a coalescer to check for a fault.
In the same field, analogous art Jin teaches wherein the critical neuron is split into two neurons (see, e.g., pages 3, 55 and 167, “Dual Modular Redundancy (DMR)”, “dual or triple modular redundancy” [i.e., dual modular redundancy splits modules/units into two neurons], “given the prominent footprint percentage of neuron units in ARANN [i.e., including the critical neuron unit], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating” [i.e., neuron is replicated/split into two neurons]) and an output of the two neurons is be combined via a coalescer to check for a fault (paragraph 28 discloses “The Coalescer may be an averaging unit (alternatively accomplished by dividing outgoing weights from 
Regarding claim 13, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 12.
Sakaguchi further discloses wherein the coalescer includes at least one of:
an averaging unit; a median unit; a majority vote; and an equality checker that repeats a computation of the two neurons until equality is reached (see, e.g., paragraphs 31-32, “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through a majority voting element (VOTER), such that a processing result in which two or more of the processing results match is selected … Each unit performs a process on the same input and  

Regarding claims 14 and 18, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1 and the system of claim 15.
Sakaguchi further discloses embodied in a cloud-computing environment (see, e.g., paragraph 191, “the present technology can employ a cloud computing configuration” [i.e., embodied in a cloud-computing environment/configuration].)

With regard to independent claim 19, Sakaguchi discloses the invention as claimed including a computer program product (see, e.g., paragraphs 184 and 186-187, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory”, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”, “In the computer 1000, the program can be installed to the recording unit 1008 via the input/output interface 1005 by mounting the removable recording medium 1011 in the drive 1010” [i.e., a computer program product/1011]) for N modular redundancy (N-MR) for neural networks (see, e.g., paragraphs 30 and 35, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., for 3/N modular redundancy for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks]), the computer program product comprising a computer-readable storage medium (see, e.g., paragraph 184, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory” [i.e., a computer-readable storage medium]) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (see, e.g., paragraph 186, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”):
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all ; and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation … ; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network]) by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a block/computation to provide output], “Among all of ANN's functionalities, two most important and widely identified tasks are pattern recognition (also known as classification) and regression” [i.e., for neural network nodes and predetermined weights applied to an existing, predetermined functionality/task/computation]); and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic 
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes.
In the same field, analogous art Schuyler teaches selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes (as indicated above, this claim limitation has been interpreted as neural network replication that uses/employs either a checker neural network or N modular redundancy that is performed by splitting or replicating any neuron or node of the neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11, “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR], “N-MR is a preliminary step to leverage 
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 2, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1. 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose when the checker neural network is employed, during training, determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
when the checker neural network is employed, during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a violation occurs, as determined by an Accuracy Recorder, then the overall system indicates the possibility of a fault. Such correlations may take the form of correlations for all expected input-output pairs or correlations across multiple input-output relationships.” and “the accuracy recorder 308 uses the correlation information 305 to determine a possible fault(s) 306.” Aside from the above-noted language and repeating the claim language, applicant’s specification does not define or provide examples of “an accuracy recorder”. Therefore, “an accuracy recorder”, under the BRI is any component or module that determines a fault such as a mismatch between expected inputs and outputs) (see, e.g., pages 55-56, 79 and 88, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as parity or error correction codes (ECC), dual or triple modular redundancy (TMR), time-redundant computations or checkers”, “The error detection module takes charge of monitoring and detecting faults occurring within the neural network” [i.e., by an accuracy recorder/fault detection module], “ARANN architecture can ensure a smooth, accurate, 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 16 and 20, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the system of claim 15, and the computer program product of claim 19.
when the checker neural network is employed, during training, determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
In the same field, analogous art Jin teaches when the checker neural network is employed, during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a violation occurs, as determined by an Accuracy Recorder, then the overall system indicates the possibility of a fault. Such correlations may take the form of correlations for all expected input-output pairs or correlations across multiple input-output relationships.” and “the accuracy recorder 308 uses the correlation information 305 to determine a possible fault(s) 306.” Aside from the above-noted language and repeating the claim language, applicant’s specification does not define or provide examples of “an accuracy recorder”. Therefore, “an accuracy recorder”, under the BRI is any component or module that determines a fault such as a mismatch between expected inputs and outputs) (see, e.g., pages 55-56, 79 and 88, “fault-tolerant techniques are available, 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known 


Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 3, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
wherein the correlation includes correlations for all expected input-output pairs.
In the same field, analogous art Jin teaches wherein the correlation includes correlations for all expected input-output pairs (see, e.g., page 88, “the standard performance measure, which is determined by both neural network structure and current input patterns. In back-propagation learning, it is typically defined as a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis.” [i.e., correlations measured/evaluated for all expected input/output pairs for all epochs]).

Regarding claim 4, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time, where a difference in a historical agreement of the neural networks indicates the fault.
In the same field, analogous art Jin teaches wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time (see, e.g., pages 55, 59, 77 and 88, “techniques are available, which can detect … faults, such as … time-redundant computations”, “concurrent error detection approaches … with time av(w) if it is roughly equal to or less than 1 percent per epoch” [i.e., a percentage of a time/epoch]), where a difference in a historical agreement of the neural networks indicates the fault (see, e.g., pages 7, 81 and 150, “the calculated performance errors, which is iteratively determined by the … input pattern or most recent epoch”, “unexpected faults can be detected timely, which means the faulty neuron can be detected and isolated within a reasonable time period after its occurrence, and accordingly it only influence the processing stages within one epoch rather than spreading over several epochs”, “once all input patterns have been used to train the neural network, which is usually denoted as a training epoch, the ANN system has to check whether the current error energy can 

Regarding claim 5, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked.
In the same field, analogous art Jin teaches wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “the checker neural network”, under the BRI is any small neural network checker or checker neural network) (see, e.g., pages 55, 57, 64 and 85-86, “detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)” [i.e., checker ANN/neural network], “Unlike conventional hardware redundancy where redundant components are usually swapped in to replace the exactly identical faulty component, the proposed spare neurons … can be directly used in the neural network of a larger size [i.e., the neural network being checked] or can be disabled if a small scale network structure is desired” [i.e., the small 

Regarding claim 6, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Sakaguchi further discloses wherein neural network is executed on a first computational hardware component (see, e.g., paragraphs 35 and 112, “an arithmetic processing device configured to perform arithmetic operations of a neural network”, “The arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input. The arithmetic processing device 10 is, for example … an information processing device such as a personal computer or a server” [i.e., the neural network is executed on a first computational hardware component/arithmetic processing device]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose the checker neural network is executed on a second computational hardware component.
In the same field, analogous art Jin teaches the checker neural network is executed on a second computational hardware component (see, e.g., pages 38, 55, 57 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of 

Regarding claim 7, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the neural network and the checker neural network are executed on a single computational hardware component.
In the same field, analogous art Jin teaches wherein the neural network and the checker neural network are executed on a single computational hardware component (see, e.g., pages 31-32, 55, 57 and 84, “Run-Time Reconfiguration Artificial Neural Network (RRANN) … The RRANN was built on a FPGA board connected to the host PC, which stores all configuration information for the FPGAs, monitors the progress of each stage of execution, and supplies the appropriate configuration data to the FPGA board” [i.e., the neural network and checker are executed on a single host PC/hardware component],“fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial 

Regarding claim 8, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 7.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the single computational hardware component is one of: time-multiplexed; and capable of processing multiple simultaneous requests.
In the same field, analogous art Jin teaches wherein the single computational hardware component is one of: time-multiplexed (see, e.g., pages 143 and 176, “due to its inherently complicated connections and massively computational demands, we propose and implement a Bidirectional Time-Multiplexed Reusable ANN (BRANN) architecture”, “we proposed a bidirectional time-multiplexed neuron-reusable neural network design.” [i.e., time-multiplexed]); and 
capable of processing multiple simultaneous requests (see, e.g., pages 71, 169 and 177, “improve the system performance by maximizing the degree of neuron-level parallelism throughout the ANN training/functioning processes, where all arithmetic operations and data access are carried out simultaneously in each neuron unit”, “all involved neuron nodes will enter a particular stage during the whole training/functioning process of neural networks and conduct some sort of operations simultaneously”, “the activation signals and the operational instructions from ANN controller will be distributed 

Regarding claim 9, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network.
In the same field, analogous art Jin teaches wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network (see, e.g., pages 26, 103 and 123, “From a perspective of architectural acceleration, Hellmich and Klar [105] described an FPGA based simulation acceleration platform”, “we propose a Cache-Accelerated Adaptive Physical Neuron Allocation approach”, “the Cache-Accelerated V2P Mapper [Virtual-to-Physical neuron mapper] seems to be a good design choice in our experiments and has been used in all of our experiments thereafter.” [i.e., the physical platform/computational hardware includes an accelerator and is used to produce outputs from all experiments]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
 line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125